Citation Nr: 1035974	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for rheumatoid 
arthritis, right hand, evaluated as 10 percent disabling, 
effective from February 28, 1994.

2.  Entitlement to a higher initial rating for rheumatoid 
arthritis, left hand, evaluated as 10 percent disabling, 
effective from February 28, 1994.

3.  Entitlement to a higher initial rating for rheumatoid 
arthritis, right foot, evaluated as 10 percent disabling, 
effective from February 28, 1994 to July 30, 2008.

4.  Entitlement to a higher rating for rheumatoid arthritis, 
right foot evaluated as 20 percent disabling, effective from July 
31, 2008.

5.  Entitlement to a higher initial rating for rheumatoid 
arthritis, left foot evaluated as 10 percent disabling, effective 
from February 28, 1994 to July 30, 2008.

6.  Entitlement to a higher rating for rheumatoid arthritis, left 
foot evaluated as 20 percent disabling, effective from July 31, 
2008.


7.  Entitlement to a higher initial rating for rheumatoid 
arthritis, right wrist, evaluated as 10 percent disabling, 
effective from March 26, 1997 to August 6, 2006.

8.  Entitlement to a higher rating for rheumatoid arthritis, 
right wrist evaluated as 20 percent disabling, effective from 
August 7, 2006.

9.  Entitlement to a higher initial rating for rheumatoid 
arthritis, left wrist evaluated as 10 percent disabling, 
effective from March 26, 1997.

10.  Entitlement to a higher initial rating for anemia, evaluated 
as 10 percent disabling, effective from July 27, 2001.

11.  Entitlement to a higher initial rating for gastritis, 
evaluated as 10 percent disabling, effective from June 27, 2002.

12.  Entitlement to a higher initial rating for reflux disease 
evaluated as 10 percent disabling, effective from June 27, 2002.

13.  Entitlement to a higher initial rating for sinusitis, 
evaluated as 10 percent disabling, effective from February 28, 
1994.

14.  Entitlement to an initial compensable rating for rhinitis, 
effective from February 28, 1994.

15.  Entitlement to service connection for a cataract, right eye.

16.  The propriety of combining the Veteran's evaluation under 
the provisions of 38 C.F.R. § 4.25.

17.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and D.A.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from  January 1990 to February 
1990 and from February 1991 to March 1991.  The Veteran also had 
reserve duty from February 1988 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Providence, Rhode 
Island Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for rheumatoid arthritis of 
the right hand, left hand, right foot, left foot, sinusitis, and 
rhinitis, and assigned a 10 percent disability rating for each, 
effective from February 28, 1994; and also granted service 
connection for the right wrist and left wrist, and assigned a 10 
percent disability rating for each, effective from March 26, 
1997.  This matter also comes before the Board from a January 
2006 rating decision of the Baltimore, Maryland RO, which granted 
service connection for lupus as rhupus and osteopenia, effective 
from December 10, 2003, with each joint evaluated separately; 
granted service connection for anemia and assigned a 10 percent 
disability rating effective from July 27, 2001; granted service 
connection for gastritis and for reflux disease and assigned 
separate 10 percent disability ratings for each, effective from 
June 27, 2002; continued the 10 percent disability ratings for 
rhupus, rheumatoid arthritis, lupus, and osteopenia of the right 
hand, left hand, right foot, left foot, right wrist and left 
wrist; and denied the claim for service connection for a 
cataract, right eye.  (The Board notes that in the January 2006 
rating decision, the RO indicated in the first part of the 
decision that the grant of service connection for reflux disease 
was effective from July 27, 2001, but then noted in the summation 
of disabilities subject to compensation on the last few pages 
that the grant of service connection for reflux disease was 
effective from June 27, 2002.)  This matter is brought to the 
attention of the RO for action deemed appropriate.

In March 2008, the Board remanded this matter to the RO for 
further evidentiary development.  The Board is satisfied there 
has been substantial compliance with the remand directives set 
out in March 2008.  Stegall v. West, 11 Vet. App. 268 (1998).  

By August 2008 rating decision, the RO granted a 20 percent 
rating for rhupus, rheumatoid arthritis, lupus, and osteopenia, 
right foot, effective from July 31, 2008; a 20 percent rating for 
rhupus, rheumatoid arthritis, lupus, and osteopenia, left foot, 
effective from July 31, 2008; and a 20 percent rating for rhupus, 
rheumatoid arthritis, lupus, and osteopenia, right wrist, 
effective from August 7, 2006.  

In September 2009, the Veteran and her friend, D.A., testified at 
a hearing at VA's Central Office (VACO) in Washington, D.C.  

In a July 2007 statement, the Veteran's representative indicated 
that he was submitting evidence on behalf of the Veteran to 
support service connection for entitlement to a TDIU rating.  In 
addition, at the September 2009 hearing, the Veteran raised the 
issue of entitlement to a TDIU rating.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In light of the 
holding in Rice v. Shinseki, the issue of TDIU is appropriately 
considered during the determination of an increased rating claim 
and, therefore, the issue has been included on the first pages of 
the present decision.

Also, at the September 2009 hearing, the Veteran testified that 
she had to rely on her friend and roommate, D.A., for most of her 
activities of daily living and house responsibilities, and raised 
the issue of entitlement to special monthly compensation (SMC) 
"at the L level" based on the need for regular aid and 
attendance.  As this issue has not yet been considered by the 
agency of original jurisdiction (AOJ), it is referred for 
appropriate action.  

The issues of service connection for a right eye cataract and 
entitlement to a TDIU rating are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO.  VA will notify 
the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's primary disability has been described as lupus, 
rhupus, rheumatoid arthritis, and osteopenia, which have been 
manifested by various residuals and symptoms, including lupus 
residuals, rheumatoid arthritis of the hands, feet, and wrists; 
anemia and nausea caused by medications; gastritis and reflux 
disease.  

2.  The preponderance of the evidence does not show that, 
effective February 28, 1994 through June 26, 2002, the Veteran's 
lupus, rhupus, rheumatoid arthritis, and osteopenia, as an active 
process, were manifested by either weight loss and anemia 
productive of severe impairment of health, or severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number over prolonged periods, or exacerbations 
lasting a week or more, two or three times per year.  

3.  The preponderance of the evidence does not show that 
effective June 27, 2002, the Veteran's lupus, rhupus, rheumatoid 
arthritis, and osteopenia, as an active process, were manifested 
by either constitutional manifestations of rheumatoid arthritis 
associated with active joint involvement that are fully 
incapacitating, or that her lupus condition is acute, with 
frequent exacerbations that produce severe impairments of health.  

4.  Effective February 28, 1994, the Veteran's rheumatoid 
arthritis, right hand, was manifested by intermittent periods of 
symptoms, including complaints of pain and morning stiffness, as 
well as episodes of flare-ups, including weakness, swelling, 
tenderness, synovitis, difficulty grasping and gripping, 
tenderness, morning stiffness, decreased motion of the fingers 
including a gap of less than an inch between the right thumb pad 
and finger tips and a gap between the right fingers and proximal 
transverse crease on maximal flexion, range of motion of the 
metacarpal phalangeal joint (MCP) joints from 0 to 45 degrees 
with pain on active and passive motion, subluxation of the MCP 
joints, numbness of the fingers, synovitis of the proximal 
interphalangeal joint (PIP) joints, and ulnar deviation.

5.  Effective from February 28, 1994, the Veteran's rheumatoid 
arthritis, left hand, was manifested by intermittent periods of 
symptoms, including complaints of pain and morning stiffness, as 
well as episodes of flare-ups, including weakness, swelling, 
tenderness, synovitis, difficulty grasping and gripping, 
tenderness, morning stiffness, decreased motion of the fingers, 
subluxation of the MCP joints, numbness of the fingers, and 
synovitis of the PIP joints.

6.  Effective February 28, 1994, the Veteran's rheumatoid 
arthritis of the right and left feet, was manifested by no more 
than intermittent periods of symptoms, including complaints of 
pain, weakness, tenderness, numbness, and gait impairment.

7.  Effective July 31, 2008, the Veteran's rheumatoid arthritis 
of the right and left feet was manifested by no more than 
intermittent periods of symptoms, with reports of flare-ups, 
including pain, swelling heat, redness, stiffness, fatigability, 
weakness, and lack of endurance, with walking and standing; 
however examination ranged from showing tenderness of the left 
foot with no painful motion, swelling, atrophy or instability, 
and discomfort with range of motion of the right foot, and 
tenderness and weakness, to showing full range of motion and no 
swelling or tenderness.  

8.  Effective from March 26, 1997, the Veteran's rheumatoid 
arthritis of the right and left wrists was manifested by 
intermittent periods of symptoms, including pain, synovitis, and 
reduced grip strength; however range of motion was found to be 
full.

9.  Effective from August 7, 2006, the Veteran's rheumatoid 
arthritis, right wrist, was manifested by intermittent periods of 
symptoms, including complaints of pain, weakness, tingling, and 
numbness; objectively, the clinical evidence revealed mild right 
median nerve entrapment across the carpal ligament, synovitis, 
swelling, tenderness, decreased range of motion with pain, and no 
limitations with repetitive movements, indicating no more than 
mild incomplete paralysis.

10.  During the pendency of the appeal, the Veteran's anemia has 
not required transfusions, and there are no indications that she 
has had any recurring infections.

11.  During the pendency of the appeal, the Veteran's gastritis 
has not resulted in multiple small eroded or ulcerated areas, and 
symptoms, nor does the disability result in persistently 
recurrent epigastric distress with dysphagia, and pyrosis, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health, nor is it productive of 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

12.  Throughout the pendency of the appeal, the Veteran's reflux 
disease has not been manifested by material weight loss, or 
vomiting, or any other symptoms productive of considerable 
impairment of health.

13.  During the pendency of the appeal, the Veteran's sinusitis 
was manifested by symptoms including intermittent sinus 
congestion and post-nasal drip; however she was not shown to have 
severe symptoms with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge, or crusting 
reflecting purulence, or incapacitating episodes requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year.

14.  During the pendency of the appeal, the Veteran denied 
allergic rhinitis and reported difficulties breathing, while 
objective evidence showed she had partial obstruction on the 
right side; her rhinitis was not shown to be manifested by 
definite atrophy of intranasal spaces and moderate secretion or 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.

15. In accordance with the Combined Ratings Table, the chronic 
residuals and manifestations of the Veteran's service-connected 
lupus, rhupus, rheumatoid arthritis, and osteopenia (which does 
not include sinusitis or rhinitis), with consideration of the 
bilateral factor, combined to a 40 percent rating, effective from 
February 28, 1994; combined to a 50 percent rating, effective 
from March 26, 1997; combined to a 60 percent rating, effective 
from July 27, 2001; combined to a 70 percent rating, effective 
from June 27, 2002; and combined to an 80 percent rating, 
effective from July 31, 2008.  

16. In accordance with the Combined Ratings Table, all of the 
Veteran's service-connected disabilities, with consideration of 
the bilateral factor, combined to a 40 percent rating, effective 
from February 28, 1994; combined to a 60 percent rating, 
effective from March 26, 1997; combined to a 70 percent rating, 
effective from June 27, 2002; and combined to an 80 percent 
rating, effective from July 31, 2008.  


CONCLUSIONS OF LAW

1.  Effective from February 28, 1994 through June 26, 2002, the 
Veteran's service-connected lupus, rhupus, rheumatoid arthritis, 
and osteopenia, as an active process, did not meet the criteria 
for the assignment of a higher (60 percent) rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.26, 
4.40, 4.45, 4.71a, Diagnostic Code 5002, 4.88b, Diagnostic Code 
6350 (2009).

2.  Effective from June 27, 2002, the Veteran's service-connected 
lupus, rhupus, rheumatoid arthritis, and osteopenia, as an active 
process, did not meet the criteria for the assignment of a higher 
(100 percent) rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Code 5002, 
4.88b, Diagnostic Code 6350 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia of the right hand, have not been met at 
any point during the pendency of the appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5002, 5216-5230 (2009).

4.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia of the left hand, have not been met at 
any point during the pendency of the appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5002, 5216-5230 (2009).

5.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia of the right foot, have not been met at 
any point from February 28, 1994 through July 30, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5002, 5271, 5284 (2009).

6.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected lupus, rhupus, rheumatoid arthritis, 
and osteopenia of the right foot, have not been met at any point, 
effective from July 31, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5271, 
5284 (2009).

7.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia of the left foot, have not been met at 
any point from February 28, 1994 through July 30, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5002, 5271, 5284 (2009).

8.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected lupus, rhupus, rheumatoid arthritis, 
and osteopenia of the left foot, have not been met at any point, 
effective from July 31, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5271, 
5284 (2009).

9.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia of the right wrist, have not been met 
at any point from March 26, 1997 through August 6, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5002, 5215 (2009).

10.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected lupus, rhupus, rheumatoid arthritis, 
and osteopenia of the right wrist, have not been met at any 
point, effective from August 7, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5002, 5215 (2009).

11.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia of the left wrist, have not been met at 
any point from March 26, 1997.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5215 
(2009).

12.  The criteria for an initial rating higher than 10 percent 
for anemia have not been met at any point during the pendency of 
the appeal.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.114, DC 7716 
(2009). 

13.  The criteria for an initial rating higher than 10 percent 
for gastritis have not been met at any point during the pendency 
of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.114, DC 
7307 (2009). 

14.  The criteria for an initial rating higher than 10 percent 
for reflux disease have not been met at any point during the 
pendency of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 
4.114, DC 7346 (2009).

15.  The criteria for an initial rating higher than 10 percent 
for the Veteran's sinusitis have not been met at any point during 
the pendency of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 
4.114, DC 6511 (2009). 

16.  The criteria for an initial compensable rating for rhinitis 
have not been met at any point during the pendency of the appeal.  
38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.114, DC 6501 (2009). 

17.  The Combined Rating Table in 38 C.F.R. § 4.25, with 
consideration of the bilateral factor pursuant to 38 C.F.R. 
§ 4.26, are the appropriate regulations to use in combining (a) 
the separate disability ratings assigned for the individual 
residuals and manifestations of the Veteran's service-connected 
lupus, rhupus, rheumatoid arthritis, and osteopenia; and (b) all 
of the Veteran's service-connected disabilities.  See 38 C.F.R. 
§§ 4.25, 4.26 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. 
Ct.) has recently reversed that decision, finding it unlawful in 
light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due account 
of the rule of prejudicial error.  The Supreme Court in essence 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in February 2003, April 2003, July 
2004, and December 2004, that fully addressed the notice 
elements.  These letters informed the Veteran of what evidence 
was required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  The Board also notes 
that the RO sent the Veteran several notices, including a letter 
in March 2006, informing her of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, she has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran relative to the issues decided herein.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims decided herein.  The RO 
has obtained the Veteran's VA and private treatment records.  
Additionally, the record reflects she underwent VA examinations 
to assess the severity of her service-connected disabilities.  
The Board finds that the VA examinations in 2005 and 2008 were 
adequate and included a review of the claims folder and a history 
obtained from the Veteran.  Examination findings were reported, 
along with diagnoses/opinions, which were supported in the 
record.  The examination reports are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to her claims has been 
obtained and associated with the claims file, and that neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  
II. Factual Background

VA treatment records showed that in February 1994, the Veteran 
complained of intermittent sinus congestion, and the diagnosis 
was chronic sinusitis.  In March 1994, she complained of 
bilateral hand pain, especially in the PIP and 
metatarsophalangeal (MTP) joints, and several hours of morning 
stiffness.  She had been told she had rheumatoid arthritis and 
put on Plaquenil, and her MTP pain resolved, but she still had 
occasional hand pain and morning stiffness.  Examination showed 
her wrists were nontender and had full range of motion, she had 
mild synovitis of the PIP joints, and her ankles were normal.  

On a September 1994 VA pulmonary examination, the Veteran 
reported she was exposed to smoke from oil fires in Saudi Arabia 
during Desert Storm and during and after that period of exposure 
she had a cough productive of grayish to blackish sputum, which 
had improved, but her problems with chronic post-nasal drip and 
intermittent sinus difficulties persisted.  The examiner 
indicated that her history was compatible secondary to smoke 
exposure during Desert Storm hostilities and chronic rhinitis 
with recurrent sinusitis.

On a September 1994 VA nose and sinuses examination, the 
diagnosis was enlarged bilateral inferior nasal turbinates with 
partial airway obstruction.  X-rays showed no evidence of sinus 
disease.  The examiner indicated that the Veteran had been put on 
a cortisone nasal spray which did not provide her relief of nasal 
symptoms.

On a September 1994 VA hand, thumb, and fingers examination, the 
Veteran complained of weakness in the hands and painful joints in 
her feet and hands.  The impression was rheumatoid arthritis of 
the hands and feet manifested by pain and weakness with a 
positive ANA examination.  The examiner indicated that the 
Veteran had intermittent periods of symptoms, with remissions for 
short periods, but that the condition was chronic and persistent 
and would probably progress.  An x-rays report revealed negative 
studies of the right and left hand.  

On a VA general medical examination in September 1994, the 
Veteran complained of discomfort in her hands and feet, but had 
not lost time from work as a nurse.  She reported having 
occasional nausea from her medications, aching and stiffness in 
her joints, difficulty with opening jars, difficulty breathing 
through her nose intermittently, frontal headaches with episodes 
of sinus infection, and fatigue.  Examination showed chronic post 
nasal drip with some difficulty breathing, and she was partially 
obstructed on the right side.  The abdomen was soft and 
nontender.  There was tenderness of the IP joints of the hands 
and the MP joints of the feet.  The diagnoses included allergic 
rhinitis, history of sinusitis, and history of rheumatoid 
arthritis with nausea secondary to medications.  

VA treatment records showed that in December 1994, the Veteran 
complained of pain and stiffness, apparently in the left hand 
only, with slight tenderness and minimal swelling.  X-rays of the 
hands were normal.  The assessment was possible rheumatoid 
arthritis.  In January 1996, she complained of pain and swelling 
in the right MCP's.  The assessment was mild rheumatoid 
arthritis.  

In a March 1997 treatment record from Dr. Reardon, the Veteran 
was seen for her rheumatoid arthritis.  A joint examination of 
the Veteran showed active synovitis, especially in the right hand 
and wrist, and reduced grip strength.  There was MTP swelling on 
the right, and to a lesser degree on the left.  

In a March 1998 letter, Dr. Reardon opined that the Veteran's 
active rheumatoid arthritis was aggravated by her service in the 
Gulf War.  

Private treatment records showed that in May 1998, the Veteran 
complained of pain and minimal morning stiffness.  Examination 
showed all joints had full range of motion, mild synovitis of the 
hands, and excellent grip strength.  In January 1999, she felt 
fairly well with minimal morning stiffness and no p.m. fatigue.  
She denied dry eyes, dry mouth, photosensitivity, malar rash, or 
other stigmata of extraarticular connective tissue disease.  
Examination showed puffy synovitis of the MCPs, primarily on the 
right, with a hint of ulnar deviation on the right.  Grip 
strength was good on the right and left, with some reduction of 
pincer strength on the right.  A private x-ray of the hands and 
wrists dated in April 1999 revealed single small erosion 
consistent with early changes of rheumatoid arthritis.  

In a letter dated in May 1999, Dr. Iqbal saw the Veteran for 
complaints of numbness of the bilateral lower extremities and a 
stumbling gate.  She reported a burning sensation in both feet 
starting two years prior, that was initially intermittent, but 
had gradually come to be present most of the time.  She also 
reported intermittent numbness of the feet that had gradually 
increased.  She had good days and bad days.  She also reported 
numbness in her fingers, but denied any weakness of the hands.  
Examination showed impaired ability to stand on the toes, 
impaired tandem gait, mild weakness of the left lower extremity, 
plantar weakness in both feet, and good hand grips bilaterally.  
The impression was that the clinical data was suggestive of a 
diffuse peripheral neuropathy with motor and sensory symptoms, 
and the key etiologic considerations in the diffuse neuropathy 
were medication (Plaquenil) induced and rheumatoid arthritis.  

A December 1999 treatment record from Dr. Reardon showed that the 
Veteran had minimal morning stiffness and no p.m. fatigue.  She 
had weaned herself off Prednisone and was taking Celebrex.  
Examination showed full range of motion of the peripheral joints, 
grip was good on the right and left, and there was mild synovitis 
of the hands.  New objective data included an x-ray showing one 
isolated erosion of the left hand third digit.  

A January 2001 x-rays reported showed osteopenia; soft tissue 
swelling over the MP joints; and suggestion of early erosive 
disease.  

Private treatment records showed that in July 2001, the Veteran 
denied morning stiffness, and reported a having a small amount of 
heartburn.  The diagnoses included rheumatoid arthritis versus 
lupus.  In October 2001, it was noted that she had rhupus with 
fatigue, synovitis and anemia.  She reported feeling tired and 
fatigued.  She denied morning stiffness and thought her arthritis 
was doing well, although she had swelling over the 2nd and 3rd 
MCP joints, especially of the right hand.  Physical examination 
showed all joints had full range of motion, and synovitis of the 
right 2nd and 3rd MCP joints and of the left wrist.  

In a June 2002 letter, a private gastroenterologist, Dr. 
Schwartz, indicated the Veteran was referred for abdominal 
discomfort and loose stools.  She was started on medication, and 
her symptoms were somewhat improved off of Celebrex and with an 
increased dose of Prilosec.  Dr. Schwartz opined it was likely 
medication intolerance that was contributing to this syndrome.  

In a November 2003 letter, Dr. Reardon reported that the Veteran 
underwent a bone densitometry which revealed osteopenia, and a 
neurology examination which was suggestive of a diffuse 
peripheral neuropathy with motor and sensory symptoms.

In a letter dated in January 2005, Dr. Villanueva indicated that 
the Veteran had a form of connective tissue disease with features 
of rheumatoid arthritis and systemic lupus erythematosus, and 
that she may benefit by increasing her work hours at home 
avoiding any compromise that may arise from her functional 
limitations associated with her disease process.   

On a VA examination in December 2005, the Veteran was found to 
have anemia, which had been diagnosed in 2001, and had been 
intermittent and corresponding to flares of her lupus and 
rheumatoid arthritis.  During a flare of anemia, her blood count 
drops and she was given iron supplements.  She had never required 
a transfusion.  Decreasing her Methotrexate often brought her red 
blood cell count back up.  She reported having fatigue and mild 
dyspnea on exertion as symptoms of her anemia.  It was noted that 
gastritis began in 2002, after she took Celebrex for several 
years.  She reported a heartburn-like sensation, diarrhea, and 
abdominal pain.  She saw a gastroenterologist who recommended she 
stop taking Celebrex, decrease her Methotrexate dose, and start 
Nexium, all of which decreased her symptoms.  She reported having 
reflux-type symptoms roughly once a month, aggravated by coffee 
and stress.  She took over the counter medications with good 
relief of her symptoms.  She avoided eating spicy foods.  The 
examiner also noted that the Veteran had osteopenia diagnosed in 
1999, and that her bone loss had been attributed to frequent oral 
steroid use.  A fluoroscopy showed she had a normal upper GI 
study without any reflux.  The diagnoses included anemia, 
intermittent, associated with flares of her lupus; 
gastritis/reflux disease; and osteopenia.  

VA treatment records showed that in January 2006, the Veteran was 
a new patient at the Washington VAMC, and she reported that she 
was diagnosed with rheumatoid arthritis at age 27 and the main 
joint damage was in her right hand, and the other joints were 
normal.  She reported having minimal flare-ups on Embrel and 
Methotrexate, but had been on high doses of Prednisone in the 
past.  She reported that lupus was diagnosed the year prior based 
on rashes and anemia, but no renal involvement.  In February 
2006, she reported that her morning stiffness lasted about 30 
minutes, and that she was fatigued after 20 minutes, which had 
increased in the past few months.  She had a prior history of 
oral ulcers, but denied currently.  She denied abdominal pain.  
She reported that her last rheumatoid arthritis flare was three 
years prior.  On review of systems, she denied GI pain, nausea, 
vomiting, diarrhea, melena, and bleeding, and denied 
musculoskeletal joint swelling, redness, or pain.  Physical 
examination showed the 2nd and 3rd MCP joints of her right hand 
were slightly tender; limited range of motion of the right wrist; 
tenderness and synovitis over the right 2nd through 4th MCP 
joints and right wrist; subluxation of the MCP heads; weakness of 
the distal muscles of the upper extremity; lower extremity 
strength was intact bilaterally.  In March 2006, she was issued 
bilateral resting hand splints to prevent joint deformity 
secondary to rheumatoid arthritis.  

VA treatment records further show that in April 2006, the 
Veteran's systemic lupus erythematosus (SLE) was relatively 
quiescent, and it was unclear if she had rheumatoid arthritis or 
just lupus synovitis.  She had a history of weeping 
photosensitive rash, possibly lupus herpetiformis.  In June 2006, 
she reported she continued to have problems with gripping and 
using her right hand to open doors and write.  She reported that 
no other joints were problematic.  She reported having problems 
with nausea when she took 8 tablets of Methotrexate and Folic 
Acid all at once.  Examination showed she had tenderness and 
prominence of the 2nd through 4th MCP joints of the right hand, 
and could not make a full fist.  She had no tenderness of the 
left hand MCP joints, the wrists, the ankles, or the feet.   In 
August 2006, she complained of occasional heartburn, relieved 
with Tums.  She denied dysphagia.  The assessment included GERD, 
which was noted to be likely due to medication side effects.  She 
was directed to reduce her caffeine and take Zantac as needed.  
Examination showed she had full painless range of motion of the 
wrists, and the right 2nd through 4th MCP joints had synovial 
thickening and some tenderness, and the right 2nd through 4th PIP 
joints were tender and without synovitis.  

In letters dated in June and August 2006, two VA physicians 
requested that the Veteran be allowed to work from home three 
days a week, secondary to lupus and rheumatoid arthritis.  It was 
also noted in June 2006, that she suffered from fatigue, 
myalgias, and arthritis.  

VA treatment records showed that in June 2007, the Veteran 
reported her right hand was tingling, especially at night, and 
she had not been using her wrist splint.  She had fatigue and non 
restorative sleep with post heavy exercise burnout.  She mainly 
had right hand pain and morning stiffness lasting 30 minutes, and 
pain level of 3.  She denied abdominal pain and vomiting.  She 
had some nausea, that was not too aggravating, and usually in the 
morning a couple days after taking Methotrexate.  Examination 
showed she had oral ulcers and several swollen and tender joints, 
including the right 2nd through 5th MCP joints and the right 3rd 
PIP joint, and the left 2nd and 4th MCP joints.  In August 2007, 
she reported she had been exercising more and feeling well.  Her 
carpal tunnel was doing much better, but she needed to avoid 
typing to make it better.  Examination showed her right wrist and 
right 2nd MCP joint were swollen and non tender.  She had 
bilateral thenar wasting, more on the left than the right.  In 
October 2007 she reported having intermittent numbness of the 
right lateral hand and thumb, and examination showed some 
deformity of the right hand and mild muscle wasting.  An EMG 
revealed findings consistent with mild right median nerve 
entrapment across the carpal ligament, and no evidence of large 
fiber peripheral neuropathy.  

VA treatment records showed that in November 2007, the Veteran 
reported having right hand pain.  She had been doing markedly 
better since switching jobs from NIH to FDA, and was not typing 
as much.  Her arthritis was better on 6 tabs of Methotrexate a 
week, and she was having some nausea.  She denied oral ulcers or 
gastrointestinal pain.  She had some numbness in the lower 
extremities, which was worse when she did not sleep, and the 
etiology was unclear.  She reported less than an hour of morning 
stiffness due to rheumatoid arthritis, and that her pain was at 
level 2 on the pain scale.  Examination showed her right MCP 
joints were subluxed, and rheumatoid arthritis examination showed 
that four joints were swollen and tender:  the right 5th PIP 
joint, right 2nd and 3rd MCP joints, and the right wrist.  The 
assessment was that she was rheumatoid arthritis seronegative, no 
longer with Jaccoud's, and with non-reducible MCP joint 
subluxation, and active synovitis.   In February 2008, she was 
issued an ulnar deviation splint to wear during the day and 
resting hand splints for nighttime.  She reported she was feeling 
well, and felt that overall her disease was stable.  She had less 
nausea (from the medication), minimal joint pain, and walked 30 
minutes daily.  She had mild carpal tunnel syndrome of her right 
hand which was improved with splints.  She continued to do well 
at her current job with the FDA reviewing patient education 
inserts, noting that she had switched to this job with less 
typing.  Her bone density was noted to be essentially stable.  
Her rheumatoid arthritis symptoms included morning stiffness for 
less than an hour and a 3 on the pain scale.  Her side effects 
from her medication included nausea and skin rash (occasional).  
She had no fevers, weight loss, fatigue, or weakness.  She denied 
dysphagia.  She reported having heartburn that was improved with 
Zantac and Tums.  She denied allergic rhinitis.  Physical 
examination showed her left 2nd MCP digit was swollen, her right 
3rd MCP joint was tender and swollen, her right 5th PIP joint was 
swollen, and her right wrist was swollen.  The assessment was RA 
(rheumatoid arthritis) and SLE.  

On VA examination in July 2008, the Veteran reported that her 
rheumatoid arthritis of the feet had an onset in 1992 and was 
intermittent with remissions, with good response to treatment 
including, rest, elevation, applying heat, and medication.  She 
reported having pain, swelling, heat, redness, stiffness, 
fatigability, weakness, and lack of endurance in both the right 
and left foot, with walking and standing.  She reported having 
flare-ups of foot joint disease, that caused symptoms to be 9 on 
a scale of 1 to 10.  She reported she was able to stand for 15 to 
30 minutes and was able to walk more than a 1/4 mile but less than 
one mile.  Physical examination of the left foot showed no 
painful motion, swelling, atrophy, or instability.  There was 
tenderness of the left 1st MTP joint and callosities evidencing 
abnormal weight bearing.  Examination of the right foot showed 
subjective discomfort on active and passive range of motion of 
the 1st MTP joint; tenderness to palpation, including the right 
1st MTP joint; weakness shown by decreased flexion and extension 
of the 1st MTP joint; and callosities evidencing abnormal weight 
bearing.  There was no swelling of the right foot and no 
instability.  The Veteran's gait was noted to be slow but within 
normal limits.  An x-ray showed questionable periarticular 
erosion, right great toe IP joint, but no evidence of fracture or 
other erosive changes and mild decreased bone mineralization.  It 
was noted that the Veteran was employed full time as a reviewer 
for FDA, for less than a year, and had lost less than one week of 
work in the past year due to a flare of the disease and medical 
care.  In her current position, she worked from home three days a 
week.  The examiner opined that the Veteran's rheumatoid 
arthritis of the feet caused significant effects on her 
occupation, but she had been assigned different duties.  The 
examiner also opined that there were mild effects on her ability 
to do chores and bathing, moderate effects on her ability to 
travel, severe effects on her ability to exercise, and her 
rheumatoid arthritis prevented her from shopping and engaging in 
sports.  

Further, on VA examination in July 2008, the Veteran reported 
that her rheumatoid arthritis of the hands had an onset in 1992, 
when her hands became swollen and painful, and that since then 
the course of her condition was intermittent with remissions.  
She reported treatment with medication that caused her nausea.  
She reported an overall decrease in strength and dexterity in her 
right hand, and swelling of the MCP joints in the right hand.  
She reported having flare-ups, and used hand splints at night and 
soft splints during the day.  Physical examination showed there 
was no ankylosis of the digits.  There was periarticular 
tenderness and swelling on all right MCP joints and MP joints.  
There was a gap of less than an inch between the right thumb pad 
and finger tips, and a gap between the right fingers and proximal 
transverse crease on maximal flexion.  There was marked weakness 
in grip strength, more so on the right, and decreased range of 
motion and ease of motion in all MCP joints of the right hand.  
In the right hand, range of motion of the MCP joints was from 0 
to 45 degrees with pain on active and passive motion.  The 
examiner was unable to test repetitive motion because of the 
extent of the joint disability.  An x-ray showed periarticular 
erosion at the heads of the 2nd, 3rd, and 4th metacarpal, right 
hand, and mild periarticular osteopenia bilaterally, with no 
evidence of fracture or dislocation.  These findings supported a 
diagnosis of rheumatoid arthritis.  The examiner opined that the 
Veteran's rheumatoid arthritis of the hands had a significant 
effect on her employment, but she had been assigned different 
duties.  The examiner also opined that her rheumatoid arthritis 
of the hands caused mild effects on her bathing and toileting; 
moderate affects on her grooming, dressing, and feeding; severe 
effects on her chores, shopping, exercise, and travel; and 
prevented her from doing sports and recreation.  

Further on the July 2008 VA examination, the Veteran was found to 
have carpal tunnel syndrome of the right wrist secondary to 
rheumatoid arthritis, which had an onset in 2007 with severe 
right wrist pain, and the condition was progressively worsening.  
She reported pain, stiffness, giving way, weakness, 
incoordination, warmth, redness, swelling, tenderness, and 
decreased speed of joint motion.  It was noted that she had 
symptoms of arthritis including anorexia, fever, weakness, weight 
loss, and debilitation, and had less than four incapacitating 
episodes of arthritis per year.  On physical examination, the 
right wrist exhibited tenderness, weakness, abnormal motion, and 
guarding of movement.  The right wrist range of motion was to 35 
degrees on dorsiflexion, to 45 degrees on palmar flexion, to 15 
degrees on radial deviation, and to 20 degrees on ulnar 
deviation, with objective evidence of pain.  The left wrist range 
of motion was to 70 degrees on dorsiflexion, to 80 degrees on 
palmar flexion, to 20 degrees on radial deviation, and to 45 
degrees on ulnar deviation, with objective evidence of pain.  
After repetitive motions, there were no additional limitations, 
but there was objective evidence of pain.  The examiner opined 
that the Veteran's carpal tunnel syndrome of the right wrist 
affected her daily activities.  The examiner opined that the 
Veteran's right carpal tunnel syndrome; MCP pain, swelling and 
decreased range of motion; and right 1st MTP joint pain, 
swelling, and decreased range of motion, were caused by her 
rheumatoid arthritis.  The examiner indicated that the Veteran 
still required medications (Methotrexate and Plaquenil) to 
control her symptoms of rheumatoid arthritis, and that a 
comparison of the 2006 and 2007 x-rays of the hands and feet 
clearly showed a worsening of the disease.  The examiner noted 
that the Veteran had intermittent flares of her rheumatoid 
arthritis occurring on a several week to several month interval 
which caused disabling symptoms that may last several weeks.  She 
had to change jobs because of her limitations of activity, and 
now worked from home three days per week.  The examiner indicated 
that at present the Veteran did not have constitutional 
signs/symptoms such as anemia or fever, but had had them many 
times in the recent past.  

VA treatment records showed that in September 2008, the Veteran 
reported continued intermittent nausea and increased abdominal 
pain over the past month.  She had vomited twice over the past 
month, with one of the episodes occurring the morning after 
taking Methotrexate.  She had no hematemesis.  She described mid-
epigastric pain, intermittently, for the past few years.  She had 
dull intermittent pain, with no known precipitating factors.  She 
had pain occasionally at night, and no diarrhea, constipation, or 
melena.  She reported that her rheumatoid arthritis pains 
occurred most often in her hands and feet, and that in May her 
Methotrexate dose was increased due to complaints of right hand 
pain.  Since May, the swelling in her fingers had decreased, but 
she had right hand complaints which she attributed to carpal 
tunnel syndrome.  She had shooting pains up her right arm, with 
occasional paresthesias in her right 1st, 2nd, and 3rd digits.  
She used bilateral carpal tunnel braces during the day and at 
night, but felt her carpal tunnel symptoms had worsened over the 
past few months.  Her most active lupus symptoms were fatigue, 
malar rash, and oral ulcers.  She felt fatigued over the past few 
months, but felt she was at baseline.  She had occasional malar 
rashes when she had prolonged sun exposure, and no oral ulcers 
for the past few months.  Her medications were noted to cause 
abdominal pain and nausea.  On review of symptoms she reported 
having heartburn, but no dysphagia, and no allergic rhinitis.  
Examination showed mild swelling of the right wrist, subluxation 
of the right 2nd and 3rd MCPs, mild swelling of the right 3rd 
MCP, fixed flexion/contraction of the right 2nd and 3rd digits, 
and full range of motion of the wrist and all other right hand 
joints.  Examination of the left wrist and hand, and ankles and 
toes, showed full range of motion and no swelling or tenderness.  
The assessment was that she had minimal active rheumatoid 
arthritis and SLE.  

VA treatment records further showed that in November 2008, the 
Veteran reported having fatigue and mild pain of the right hand.  
On review of gastrointestinal symptoms, the veteran denied pain, 
nausea, vomiting, diarrhea, melena, and bleeding.  She also 
denied joint swelling, redness, and pain.  Examination showed 
swelling, subluxation, and tenderness in the right 2nd and 3rd 
MCP, and tenderness in the left 2nd MCP.  There was pain on 
palpation of the right wrist with decreased range of motion.  The 
assessment was mild to moderately active rheumatoid arthritis and 
stable SLE.  In May 2009, she reported having morning stiffness, 
mostly in the right hand for 30 minutes, with occasional aches 
and pains with activity, but rarely requiring Tylenol.  She still 
had complaints of fatigue.  Her lupus was quiescent.  Her only 
complaint was fatigue which had been going on for months, and 
which she thought was stress related secondary to deadlines at 
work.  On examination her 2nd and 3rd right MCP joints and right 
wrist were swollen.  
X-rays of the hands showed findings suggestive of osteoarthritic 
changes of the wrists and secondary osteoarthritis of the right 
hand, which may have underlying inflammatory arthritis such as 
hemochromatosis or rheumatoid arthritis.  The 2nd and 3rd MCP 
joints were most severely affected, but were stable since 2006.  
The assessment was seronegative rheumatoid arthritis with mildly 
active disease of the 2nd and 3rd MCP joints; stable SLE with no 
disease activity; and osteoporosis. 

In June 2009, the Veteran testified that she had a Bachelor's 
degree in nursing and worked as a nurse for 15 years.  She 
testified she was initially diagnosed with rheumatoid arthritis, 
but was later also give the additional diagnosis of lupus.  She 
reported that the symptoms of rheumatoid arthritis and lupus were 
overlapping.  She testified that her right hand was swollen and 
deformed and had an ulnar shift where her fingers pointed to the 
side, which was indicative of arthritis and lupus.  She reported 
losing strength in her right hand, and could not open jars or 
turn knobs or grasp small objects, which made her have to leave 
the nursing profession.  She reported she wore a brace to 
decrease the atrophy of her hand due to lack of use.  She also 
reported she had difficulty grasping a cup or pouring a pitcher, 
and had difficulty with buttons and tying shoes and zippers, and 
that her friend, D.A. assisted with her activities of daily 
living.  She testified that although she was right-handed, she 
used her left hand for everything.  With regard to her left hand, 
she reported shooting pains going up the wrist, and pain after 
prolonged or daily use.  She testified that her right hand 
significantly worsened in 1996 or 1997, when the marked swelling 
and deformity started, because at that point she was working as a 
nurse, but could no longer do that job due to limitations in her 
right hand, and she knew she would need to change her career.  
She claimed that in 1993 her hands and feet started swelling up 
inexplicably, and that since 1994 she had bouts where she would 
lose strength.  

In June 2009, the Veteran further testified that she had pain and 
stiffness in her right foot and ankle, which limited her ability 
to drive for long periods and caused difficulties operating the 
gas pedal and the brake.  She reported she could not stand or 
walk for long periods, and that her right lower extremity was 
equal to her left.  She also reported having numbness and 
tingling in the legs, and swelling if she stood or walked for a 
prolonged period.  She testified she drove herself to work two 
days a week, and the other three days she worked at home.  She 
testified that her employer, the FDA, had been very accommodating 
to her, including allowing her to work at home a few days a week, 
and allowing her to rest in the middle of the day if need be and 
make up the work later that evening.  She testified that of her 
non-orthopedic disabilities, her gastritis was the most 
bothersome.  She testified she took Methotrexate which made her 
nauseous, Fosamax which caused esophageal irritation if one did 
not sit upright for an hour after taking it.  She claimed that 
the combination of these medications caused her GI distress.  She 
testified that her sinus problems had not been exacerbated, and 
that she took over the counter medications as needed.  She 
testified to having occasional headaches from the sinusitis, and 
flare-ups that included a runny and stuff nose and difficulty 
breathing through the nose.  She testified that she had sinusitis 
and rhinitis approximately five times a year.  She reported that 
her anemia was secondary to Methotrexate, and that when the 
dosage was increased she had a flare up that caused anemia.  She 
reported having flare-ups of gastritis every couple of weeks, 
based on medication, or stress.  She reported constant daily 
fatigue resulting from her lupus and rheumatoid arthritis, that 
caused her to have to stop what she was doing.  

III. Applicable Regulations and Laws

Disability evaluations are determined by application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Examination reports are to be interpreted in 
light of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The record reflects that service connection has been granted for 
the Veteran's variously diagnosed medical condition -- including 
rheumatoid arthritis, lupus, rhupus, and osteopenia - and that 
each joint affected by these diseases has been evaluated/rated 
separately - including her right hand, left hand, right foot, 
left foot, right wrist, and left wrist.  In addition, various 
conditions have been service connected as secondary to the 
Veteran's rheumatoid arthritis, lupus, rhupus, and osteopenia, 
including anemia, gastritis, reflux disease, sinusitis, and 
rhinitis.  The Veteran contends she should be entitled to higher 
ratings for all of the aforementioned service-connected 
disabilities.  

The Veteran's primary condition - variously diagnosed as 
rheumatoid arthritis, lupus, rhupus, and osteopenia - may be 
rated under DC 6350 (systemic lupus erythematous), or DC 5002 
(rheumatoid arthritis), or by combining the evaluations for the 
residuals -- whichever is more advantageous to the Veteran and 
whichever method results in a higher evaluation.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  38 C.F.R. § 4.14.  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In that regard, the Board notes 
that separate evaluations cannot be given for the various 
symptoms related to the Veteran's rheumatoid arthritis, lupus, 
and osteopenia, because there are overlapping symptoms and 
evaluation criteria.  

Under DC 6350, systemic lupus erythematosus warrants a 60 percent 
disability rating where there are exacerbations lasting a week or 
more, two or three times per year.  A 100 percent disability 
rating is warranted where the condition is acute, with frequent 
exacerbations, producing severe impairments of health.  38 C.F.R. 
§ 4.89, DC 6350.  An associated Note states that this condition 
may be evaluated either by combining the evaluations for 
residuals under the appropriate system, or by evaluating under DC 
6350, whichever method results in a higher evaluation.  
38 C.F.R. § 4.88b, DC 6350.

The Veteran's rheumatoid arthritis disability may be assigned a 
rating based on active or inactive disease processes.  Under DC 
5002, rheumatoid (atrophic) arthritis will be rated either as an 
active process or on the basis of chronic residuals, and the 
higher rating will be assigned.  Ratings for rheumatoid arthritis 
as an active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  

Under DC 5002, for rheumatoid arthritis as an active process, a 
40 percent rating is warranted for symptom combinations 
productive of definite impairment of health objectively supported 
by examination findings or incapacitating exacerbations occurring 
three or more times a year.  A 60 percent disability rating is 
warranted for symptoms less than the criteria for 100 percent but 
with weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring four or 
more times per year or a lesser number over prolonged periods.  A 
rating of 100 percent is assignable with constitutional 
manifestations associated with active joint involvement, fully 
incapacitating.  38 C.F.R. § 4.71a, DC 5002.

As noted above, chronic residuals of rheumatoid arthritis, not 
the active process, are also rated pursuant to DC 5002.  Under DC 
5002, for residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, the regulations instruct to rate under 
the appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable a rating of 
10 percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be combined, 
not added under DC 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Such ratings of 
chronic residuals under DC 5002 are to be combined, not added.  
See 38 C.F.R. § 4.71a.


IV. Discussion

a. Lupus, Rhupus, Rheumatoid Arthritis, and Osteopenia as an 
Active Process 

As an initial matter, the Board notes that, as instructed by the 
Notes to DCs 5002 and 6350, the rater is to assign the higher 
evaluation between the active process and the residual ratings 
for the Veteran's service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia.  

With regard to rating the chronic residuals and symptoms of the 
Veteran's service-connected rhupus, lupus, rheumatoid arthritis, 
and osteopenia, the record reflects that the joints that have 
been affected include her right and left hand, right and left 
feet, and right and left wrists.  In addition, she has 
experienced residuals including gastritis, reflux disease, and 
anemia.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the assignment of 
higher ratings for the Veteran's service-connected rhupus, 
rheumatoid arthritis, lupus, and osteopenia, rated as an active 
process, under either DC 6350 or DC 5002, at any point during the 
pendency of the appeal.  In addition, rating the chronic 
residuals and manifestations of the Veteran's service-connected 
lupus, rhupus, rheumatoid arthritis, and osteopenia separately, 
including joint by joint, and combining the ratings under 
38 C.F.R. § 4.25, with consideration of the bilateral factor, 
results in a combined 40 percent rating, effective from February 
28, 1994; a combined 50 percent rating, effective from March 26, 
1997; combined to a 60 percent rating, effective from July 27, 
2001; combined to a 70 percent rating, effective from June 27, 
2002; combined to a 70 percent rating effective from August 7, 
2006; and combined to an 80 percent rating, effective from July 
31, 2008.  See 38 C.F.R. §§ 4.25, 4.26.  Although, as more fully 
explained below, the Board has considered the appropriate 
diagnostic codes relevant to the joints and other manifestations 
involved, the Board finds that the Veteran's joints did not show 
significant limitation of range of motion to warrant higher 
ratings, nor did her gastritis, reflux disease, or anemia show 
symptoms of such severity so as to warrant the assignment of any 
higher ratings, under the applicable disability ratings.  

Effective from February 28, 1994 through June 26, 2002, in order 
for a higher (60 percent) rating to be assigned for the Veteran's 
service-connected disability as an active process, under either 
DC 6350 or DC 5002, the competent evidence of record would need 
to show either weight loss and anemia productive of severe 
impairment of health, or severely incapacitating exacerbations 
occurring four or more times per year or a lesser number over 
prolonged periods, or exacerbations lasting a week or more, two 
or three times per year.  A review of the record for that time 
period, however, does not show any finding of weight loss or 
anemia, nor is there evidence showing severe impairment of health 
or severely incapacitating episodes.  While the Veteran clearly 
experienced significant symptomatology resulting from her 
rheumatoid arthritis (as lupus was first suggested as a possible 
diagnosis in July 2001), including but not limited to pain, 
stiffness, tenderness, weakness, swelling, synovitis, and 
decreased functioning in the joints of the hands, wrists, and 
feet, any such residual symptoms were intermittent and episodic.  
Moreover, her symptoms responded to treatment with various 
medications, which admittedly caused nausea, and she indicated at 
least at one point that she had not lost time from her work as a 
nurse, but eventually did switch jobs to one that was less 
physically tasking.  The Board acknowledges the severity and 
frequency of the Veteran's complaints and symptoms during this 
period of time.  However, a review of the evidence shows that the 
Veteran's complaints, episodes of functional impairment, and 
clinical findings, considered as an active process, would be 
contemplated by a 40 percent rating under either DC 5002 or DC 
6350, and her disability picture is not found to most nearly 
approximate the next-higher 60 percent rating under either DC 
5002 or 6350 during this period.  38 C.F.R. § 4.7.

Effective from June 27, 2002, in order for a higher (100 percent) 
rating to be assigned for the Veteran's service-connected 
disability as an active process, under either DC 6350 or DC 5002, 
the competent evidence of record would need to show either 
constitutional manifestations associated with active joint 
involvement that are fully incapacitating, or that the condition 
is acute, with frequent exacerbations that produce severe 
impairments of health.  A review of the record for that time 
period, however, shows that while the Veteran was diagnosed with 
anemia and continued to experience significant symptomatology 
resulting from her rheumatoid arthritis and lupus, including 
pain, stiffness, tenderness, weakness, swelling, synovitis, and 
decreased functioning in her hands, wrists, and feet, as well as 
oral ulcers and various rashes, such symptoms continued to be 
intermittent and episodic, and responded to treatment with 
various medications, which admittedly caused nausea.  With regard 
to incapacitation, the Board does not find that the Veteran's 
service-connected lupus, rhupus, rheumatoid arthritis, and 
osteopenia, were productive of total incapacitation.  While the 
Veteran clearly experienced periods of functional impairment, and 
there were effects on her ability to work and perform her 
activities of daily living, the record shows that she was able to 
maintain full time employment, and had switched to an employer 
who, after receiving notes from the Veteran's physician, has been 
able to accommodate her disabilities to allow her to continue to 
work.  The Board acknowledges the increased severity and 
frequency of Veteran's complaints and symptoms during this period 
of time; however, a review of the record shows that the Veteran's 
complaints, episodes of functional impairment, and clinical 
findings, considered as an active process, would be contemplated 
by a 60 percent rating under either DC 5002 or 6350, and her 
disability picture is not found to be of such severity to more 
nearly approximate the next higher 100 percent disability rating 
under either DC 5002 or 6350 during this period.  38 C.F.R. 
§ 4.7.  Moreover, any episodes of incapacitation would be 
accounted for by a 60 percent rating assigned under either DC 
5002 or 6350.

b. Rating the Residuals of Lupus, Rhupus, Rheumatoid Arthritis, 
and Osteopenia

The Board must now consider whether the separate evaluations 
assigned for the chronic residuals of the Veteran's lupus, 
rhupus, rheumatoid arthritis, and osteopenia, provide a basis for 
a higher rating.  In this case, her service-connected disability 
involving lupus, rhupus, rheumatoid arthritis, and osteopenia, 
has been shown to involve the joints of the hands, wrists, and 
feet, as well as anemia, gastritis, and reflux disease.  

The record reflects that the Veteran has complained of 
intermittent symptoms including pain, weakness, stiffness, 
swelling, tenderness, fatigability, and functional limitations 
with respect to all affected joints.  Additionally, she has 
reported needing help with most of her activities of daily 
living, and that she has periods of flare-ups where for the most 
part she was incapacitated.  She also reported that while she is 
currently working full time, she works three days from home and 
has been allowed to work flexible hours and provided special 
equipment to accommodate her disabilities stemming from her 
service-connected lupus, rhupus, rheumatoid arthritis, and 
osteopenia.  She has contended that although she now has a less 
physically demanding job, she has increased difficulties with 
daily activities.  She has reported having chronic pain from her 
arthritic joints, and frequent and severe bouts of abdominal pain 
due to medications or fatigue.  She also claimed she has to take 
multiple medications and requires laboratory work every 6 to 12 
weeks.  Finally, she indicated that she has chronic and 
debilitating illnesses of rheumatoid arthritis and lupus from 
which she will not recover.

With respect to the specific objective findings, to include range 
of motion testing, the Board will consider each joint in turn.  
Moreover, in evaluating musculoskeletal disabilities, the Board 
will also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

Right and Left Hands, 10 Percent Disabling, Effective from 
February 28, 1994

Based on a review of the competent evidence of record, the Board 
finds no support for assignment of ratings in excess of 10 
percent for lupus, rhupus, rheumatoid arthritis, and osteopenia 
residuals of either hand.  The record reflects that the basis for 
the 10 percent disability ratings currently assigned to the 
Veteran's service-connected right and left hand disabilities is 
found under DC 5002, for residuals of rheumatoid arthritis, for 
noncompensable limitation of motion for a group of minor joints.  
Thus, in order for higher (20 percent) ratings to be assigned for 
each hand, the competent evidence of record would need to show 
ankylosis of the thumb or at least two digits of one hand, or 
limitation of motion of the thumb with a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, DCs 5216-
5228.  A review of the record, however, shows that while the 
Veteran has reported pain, stiffness, and weakness in the hands, 
and objective examination showed on one occasion decreased motion 
of the fingers, including a gap of less than an inch between the 
right thumb pad and finger tips, a gap between the right fingers 
and proximal transverse crease on maximal flexion, and range of 
motion of the MCP joints from 0 to 45 degrees, there has been no 
report of or finding of ankylosis, nor has there been any other 
objective showing of decreased range of motion of any of the 
digits of either hand.  

Thus, the Board concludes that the service-connected disabilities 
of the right and left hand do not approximate the criteria for a 
higher rating under any of the aforementioned Diagnostic Codes.  
Rather, the Veteran's service-connected disabilities of the right 
and left hand have been appropriately assigned separate 10 
percent ratings each, under DC 5002, where the limitation of 
motion is noncompensable, and the disability picture is 
characterized by some limitation of motion, objectively confirmed 
by swelling and evidence of painful motion.  Here, essentially 
full range of motion of the bilateral hands has been demonstrated 
throughout most of the rating period on appeal, except for the 
one instance noted above.  And although there is objective 
evidence of pain, painful movement, stiffness, swelling, 
weakness, tenderness, decreased functioning, including gripping 
and grasping, numbness, and synovitis in both hands, these 
factors alone fail to satisfy the criteria required for a rating 
in excess of 10 percent for each hand.  

Right and Left Feet, 10 Percent Disabling, 
Effective from February 28, 1994 to July 30, 2008

Based on a review of the competent evidence of record, the Board 
finds no support for assignment of ratings in excess of 10 
percent for lupus, rhupus, rheumatoid arthritis, and osteopenia 
residuals of either foot, effective from February 28, 1994 
through July 30, 2008.  The basis for the 10 percent disability 
ratings currently assigned to the service-connected right and 
left foot disabilities is found under DC 5002, for residuals of 
rheumatoid arthritis, for noncompensable limitation of motion for 
a group of minor joints.  Thus, in order for higher (20 percent) 
ratings to be assigned for each foot, the competent evidence of 
record would need to show ankylosis, marked limitation of motion, 
or impairment comparable to a moderately severe foot injury.  
38 C.F.R. § 4.71a, DCs 5270, 5271, 5284.

Regarding range of motion, 38 C.F.R. § 4.71a, Plate II indicates 
that normal ankle dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.

The competent evidence of record, as detailed in pertinent part 
above, shows that from February 28, 1994 through July 30, 2008, 
the Veteran had complaints of pain, weakness, tenderness, and 
numbness in the feet, and had gait impairment, but her symptoms 
were found to be intermittent, and no limitation of motion of the 
feet or ankles was shown, nor was the impairment or symptoms 
related to rheumatoid arthritis of the feet comparable to marked 
limitation of motion or a moderately severe foot injury.  Thus, 
during the pertinent period, no more than a 10 percent rating for 
each foot is warranted for the residuals of lupus, rhupus, 
rheumatic arthritis, and osteopenia.  In reaching this 
conclusion, the Board has appropriately considered additional 
functional limitation per DeLuca.  However, the competent 
evidence of record for this period does not show functional 
limitation comparable to marked loss of ankle movement, as 
required for assignment of 20 percent ratings.  

The Board has also considered whether a higher evaluation is 
warranted under any other diagnostic code pertaining to the feet; 
however there has been no showing of flat foot, weak foot, claw 
foot or other foot disability such as to warrant consideration 
under any additional code sections.  Accordingly, no more than a 
10 percent rating for each foot is warranted, effective from 
February 28, 1994 through July 30, 2008, for the residuals of 
lupus, rhupus, rheumatic arthritis, and osteopenia.  

Right and Left Feet, 20 Percent Disabling, Effective from July 
31, 2008

The Board notes that effective the date of the VA examination in 
July 2008, the RO assigned 20 percent ratings for both the right 
and left foot, effective from July 31, 2008.  In order for a 
higher rating to be assigned, the competent evidence of record 
would need to show ankylosis or impairment and symptoms 
comparable to a severe foot injury.  38 C.F.R. § 4.71a, DCs 5270, 
5284.  

The competent evidence of record, dated from July 31, 2008, shows 
that on the VA examination the Veteran complained of pain, 
swelling heat, redness, stiffness, fatigability, weakness, and 
lack of endurance, with walking and standing, in each foot.  She 
also reported her symptoms were intermittent with remissions, 
with good response to treatment, and that she had flare-ups.  
Physical examination showed no painful motion, swelling, atrophy 
or instability of the left foot, but there was tenderness of the 
first MTP joint, and examination of the right foot showed 
discomfort with range of motion, tenderness, and weakness, as 
well as callosities in both feet evidencing abnormal weight 
bearing.  Her gait was found to be slow, but within normal 
limits.  Subsequent VA treatment records showed reports of pain 
in the feet; however examination of the ankles and toes showed 
full range of motion and no swelling or tenderness, and the 
assessment was minimally active rheumatoid arthritis and SLE.  
She testified in June 2009 that she had pain and stiffness in her 
right foot and ankle, and was limited in her ability to drive, 
walk, or stand for long periods.  Thus, the Board finds that the 
criteria for a 20 percent rating for each foot was approximated, 
effective from July 31, 2008; however, the criteria for a higher 
rating were not met.  38 C.F.R. § 4.7.  In that regard the Board 
notes that although the Veteran continued to experience 
intermittent symptoms with her feet, at no point did her feet or 
ankles exhibit ankylosis or impairment equivalent to a severe 
foot injury.  And in reaching this conclusion, the Board has 
appropriately considered additional functional limitation as 
required per DeLuca; however, although the Veteran reported 
having ongoing pain with flare-ups of symptoms and objective 
examination showed discomfort on motion and weakness, the most 
recent VA treatment record showed she had full range of motion of 
the ankles and toes and no swelling or tenderness.  In addition, 
a higher rating is not warranted under any other Diagnostic 
Codes, as there is no showing of flat foot, weak foot, claw foot 
or other foot disability.

Accordingly, the findings of the July 2008 VA examination and 
subsequent VA treatment records and testimony demonstrate 
clinical findings and functional impairment equal to marked 
limitation of motion of the bilateral ankles, warranting no more 
than the current 20 percent ratings assigned for each ankle.  The 
Board concludes that there is no basis for ratings in excess of 
these amounts, under any diagnostic code addressing the feet; 
thus ratings in excess of 20 percent for lupus, rhupus, 
rheumatoid arthritis, and osteopenia residuals of either foot, 
effective from July 31, 2008, are denied.  

Right and Left Wrists, 10 Percent Disabling, Effective from March 
26, 1997

Regarding range of motion, 38 C.F.R. § 4.71a, Plate I indicates 
that normal dorsiflexion (extension) of the wrist was to 70 
degrees, and that normal palmar flexion was to 80 degrees.  
Normal ulnar deviation was to 45 degrees and normal radial 
deviation was to 20 degrees.

Limitation of wrist motion is addressed under DC 5215 which 
provides a maximum 10 percent rating is warranted where the 
evidence demonstrates palmar flexion limited in line with the 
forearm, or for dorsiflexion to less than 15 degrees.

The record reflects that the basis for the 10 percent disability 
ratings assigned to the Veteran's service-connected right and 
left wrist disabilities, effective from 
March 26, 1997, is found under DC 5002, for residuals of 
rheumatoid arthritis, for noncompensable limitation of motion for 
major joints.  In order for higher (20 percent) ratings to be 
assigned for the either hand, there would need to be evidence of 
ankylosis (DC 5214) or neurological involvement.  A review of the 
record from March 26, 1997, however, shows that the Veteran's 
right and left wrists exhibited symptoms that were intermittent 
with remissions.  For instance, treatment records showed she had 
synovitis of the wrists with reduced grip strength on one 
occasion, but then several months later had full range of motion 
in all joints, mild synovitis, and excellent grip strength.  
Accordingly, the competent evidence of record shows that no more 
than a 10 percent rating for the each wrist is warranted under 
Diagnostic Code 5002 for the residuals of rheumatic arthritis, 
effective from March 26, 1997.  While the symptoms of the right 
wrist increased and included complaints found to be consistent 
with carpal tunnel syndrome, the Board notes that this has been 
acknowledged by the 20 percent rating assigned for the right 
wrist only, effective from August 7, 2006.  With regard to the 
left wrist, the Board notes that treatment records dated from 
August 7, 2006, showed that she had full to nearly full range of 
motion, with minimal complaints of symptoms regarding the left 
wrist, and minimal to no neurological complaints regarding the 
left wrist.  Thus, a rating in excess of 10 percent was not 
warranted at any point during the appeal period for the left 
wrist disability, or prior to August 7, 2006 for the right wrist 
disability, including for both the orthopedic and neurological 
symptoms.  
Right Wrist, 20 Percent Disabling, Effective from August 7, 2006

The record reflects that effective August 7, 2006, the RO 
assigned a 20 percent rating for the Veteran's lupus, rhupus, 
rheumatoid arthritis, and osteopenia of the right (major) wrist, 
based on the evidence first showing distal radio-ulnar disease 
later diagnosed as carpal tunnel syndrome, and pursuant to DC 
8514.  

Under DC 8514, incomplete paralysis of the radial nerve is 
evaluated as 20 percent disabling for the major limb if found to 
be mild, and 30 percent for the major limb if found to be 
moderate.  38 C.F.R. § 4.124a.

In that regard, in order for a rating in excess of 20 percent to 
be assigned for the service-connected right wrist disability, the 
evidence of record would need to show either ankylosis of the 
wrist, which has not been shown or alleged, or moderate 
incomplete paralysis of the radial nerve of the right hand.  
38 C.F.R. §§ 4.71a, DC 5214; 4.124a, DC 8514.  

For purposes of DC 8514, incomplete paralysis indicates a degree 
of lost or impaired functional substantially less than the type 
picture for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.  The record 
reflects that effective from August 7, 2006, the Veteran's right 
wrist disability was manifested by intermittent periods of 
symptoms, including complaints of pain, weakness, tingling, and 
numbness.  Objectively, the clinical evidence revealed no more 
than mild carpal tunnel syndrome, synovitis, swelling, 
tenderness, decreased range of motion with pain, and no 
limitations with repetitive movements.  Based on the forgoing, 
the Board finds that the Veteran's right wrist disability 
reflects, at most, mild incomplete paralysis of the radial nerve, 
and that the medical evidence of record demonstrates that the 
Veteran's disability picture more nearly approximates the 
criteria required for the currently assigned 20 percent rating 
for neuropathy of the right radial nerve, throughout the rating 
period on appeal.  Therefore, she is entitled to no more than a 
20 percent rating for her right wrist disability, effective from 
August 7, 2006.  

Anemia, 10 Percent Disabling, Effective from July 27, 2001

The Veteran's anemia has been assigned a 10 percent rating under 
Diagnostic Code 7716, which provides for a 10 percent rating when 
anemia requires continuous medication for control.  A 30 percent 
rating is warranted for a transfusion of red cells at least once 
a year but less than every three months, or; infections recurring 
at least once a year but less than once every three months.  

The record reflects that in October 2001 the Veteran was noted to 
have anemia, and then on the VA examination in 2005 she was found 
to have intermittent anemia, associated with lupus flares, at 
which time her blood count dropped and she was given iron 
supplements, but had never required a transfusion.  On the most 
recent VA examination in 2008 it was noted that the Veteran did 
not have anemia at the time, but had it many times in the recent 
past.  Thus, as the record shows no report of or notation of any 
transfusions or infections resulting from the Veteran's anemia, a 
rating in excess of 10 percent for anemia is denied.

Gastritis and Reflux Disease, 10 Percent Disabling, Effective 
from June 27, 2002

The record reflects that the RO separately assigned service 
connection for the Veteran's gastritis and reflux disease, noting 
that both conditions arose in 2002 in response to medications the 
Veteran took for treatment of her rheumatoid arthritis.  The RO 
assigned a 10 percent rating for gastritis, under DC 7307, 
effective from June 27, 2002, and assigned a separate 10 percent 
rating for reflux disease, under DC 7346, also effective from 
June 27, 2002, with the effective date for each being based on 
the first date the treatment records documented each disability.  

The provisions of 38 C.F.R. § 4.113 state that there are diseases 
of the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying degrees 
of abdominal distress or pain, anemia and disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area, as indicated in the instruction under the title "Diseases 
of the Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  The 
regulations further provide that ratings under Diagnostic Codes 
7301 through 7329, inclusive, 7331, 7342, and 7345 to 7348 will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114.

Thus, it appears that the RO has assigned separate ratings under 
DC 7307 and 7346 in contravention of 38 C.F.R. § 4.114.  The 
Board will not retroactively disturb the favorable determination 
of the RO in that regard.  The Board will consider whether the 
Veteran may be entitled to a rating in excess of 10 percent for 
her gastritis and reflux disease, effective from June 27, 2002.  

With regard to the Veteran's gastritis, the Board notes that in 
order for a rating in excess of 10 percent to be assigned, the 
competent evidence of record would need to show chronic gastritis 
with multiple small eroded or ulcerated areas, and symptoms.  38 
C.F.R. § 4.114, DC 7307.  

With regard to the Veteran's reflux disease, the Board notes that 
in order for a rating in excess of 10 percent to be assigned, the 
competent evidence of record would need to show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  38 C.F.R. § 
4.114, DC 7346.

A review of the competent evidence of record shows that the 
Veteran's symptoms attributable to her gastritis and reflux 
disease have been intermittent  In July 2001, she reported having 
a small amount of heartburn, and in June 2002 was seen for 
abdominal discomfort and loose stools.  In December 2005, she 
reported having reflux-type symptoms roughly once a month, 
aggravated by coffee and stress.  She took over the counter 
medications with good relief of her symptoms, and had a normal 
upper GI study without any reflux.  In January 2006 she denied GI 
pain, nausea, vomiting, diarrhea, or melena, and in August 2006 
she complained of occasional heartburn, relived with Tums, but 
she denied dysphagia.  In June 2007 she denied abdominal pain and 
vomiting, and in February 2008 was noted to have no weight loss 
or dysphagia, but reported having heartburn improved with 
medication.  On VA examination in 2008, while she reported having 
weight loss as a symptom of arthritis, the record does not show 
she experienced any significant weight loss during the appeal 
period.  In September 2008, she reported increased abdominal pain 
and that she had vomited twice in the past month.  She had no 
hematemesis, and described mid-epigastric pain, pain occasionally 
at night, and no diarrhea, constipation or melena.  She had 
heartburn, but no dysphagia.  In November 2008, she denied pain, 
vomiting, diarrhea, and melena.  

Thus, the competent evidence of record shows that the Veteran 
experiences intermittent symptoms of gastritis and reflux 
disease, including reports of abdominal pain, heartburn, and 
nausea, as well as some complaints of reflux, vomiting and 
diarrhea.  However, she had a normal upper GI study and has 
consistently denied dysphagia.  There has been no showing of 
substernal or arm or shoulder pain, no material weight loss 
alleged or shown, and no hematemesis or melena.  She has reported 
her symptoms of heartburn are improved with medication.  While 
the Veteran has had ongoing complaints of abdominal pain, nausea, 
and heartburn, the competent evidence of record does not show 
that her gastritis and/or her reflux disease have produced 
considerable impairment of her health.  Thus, the criteria for 
the assignment of a rating of 30 percent under DC 7307 and DC 
7346 have not been met or approximated at any point during the 
appeal period.  38 C.F.R. § 4.7.  

c. Sinusitis, 10 Percent Disabling, and Rhinitis, 0 Percent 
Disabling, 
with Both Effective from February 28, 1994

Prior to October 7, 1996, chronic pansinusitis, ethmoid, frontal, 
and maxillary sinusitis were rated as chronic sphenoid sinusitis 
under the rating schedule.  
38 C.F.R. Part 4, § 4.97, DCs 6510, 6511, 6512, 6513, 6514.  
Sinusitis with X-ray manifestations only, with mild or occasional 
symptoms, warranted a noncompensable rating.  Moderate sinusitis 
with discharge or crusting or scabbing, infrequent headaches 
warranted a 10 percent rating.  Severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warranted a 
30 percent rating.  38 C.F.R. § 4.97, DC 6514 (1996).

Prior to October 7, 1996, rhinitis was evaluated as chronic 
atrophic rhinitis under DC 6501, which provided a 10 percent 
rating was warranted for definite atrophy of intranasal spaces 
and moderate secretion.  38 C.F.R. § 4.97, DC 6501 (1996).

The applicable rating criteria for diseases of the respiratory 
system, 
38 C.F.R. § 4.97, were amended, effective October 7, 1996.  
Effective from October 7, 1996, the General Rating Formula for 
Sinusitis provides for a 10 percent rating where there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis.  38 C.F.R. 
§ 4.97, DCs 6510-6514 (2009).  A Note provides that an 
incapacitating episode of sinusitis means one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97.

Effective October 7, 1996, a new diagnostic code specific to 
allergic rhinitis was set forth in the amendment.  In that 
regard, allergic or vasomotor rhinitis may be rated at 10 percent 
where the disorder is present without polyps, but with greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522 
(2009).

The medical evidence of record shows that the Veteran's sinusitis 
and rhinitis have been manifested by intermittent symptoms 
throughout the appeal period.  In that regard, she has complained 
of sinus congestion and difficulties, chronic post-nasal drip, 
and difficulty breathing through her nose.  She denied allergic 
rhinitis, but in her testimony in 2009, she indicated that she 
had sinusitis and rhinitis approximately five times a year.  On 
examination, she was found to partial airway obstruction, and 
later was found to be partially obstructed on the right side.  

Thus, in reviewing the record, the Board finds that a rating in 
excess of 10 percent for sinusitis is not warranted pursuant to 
the old or the new regulations.  The record shows that sinusitis 
was manifested by intermittent symptoms including intermittent 
sinus congestion and post-nasal drip; however she was not shown 
to have severe symptoms with frequently incapacitating 
recurrences, severe and frequent headaches, purulent discharge, 
or crusting reflecting purulence, or incapacitating episodes 
requiring prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year.  See 38 C.F.R. § 4.97 (1996) 
and (2009).

With regard to rhinitis, the Board notes that although the 
Veteran's symptoms of sinusitis and rhinitis appear to overlap, 
the rating criteria do provide for consideration of separate 
findings and symptoms.  See 38 C.F.R. § 4.14.  In that regard, 
the Board notes that during the pendency of the appeal, the 
Veteran denied allergic rhinitis and reported difficulties 
breathing.  While objective evidence showed she had partial 
obstruction on the right side; her rhinitis was not shown to be 
manifested by definite atrophy of intranasal spaces and moderate 
secretion or greater than 50-percent obstruction of nasal passage 
on both sides or complete obstruction on one side, such that a 
compensable (10 percent) rating would be warranted under either 
the old or the new criteria.  See 38 C.F.R. § 4.97 6501 (1996), 
6522 (2009).

Thus, the Board concludes that increased initial ratings are not 
warranted for either the Veteran's sinusitis or rhinitis at any 
point during the appeal period.

d. Extraschedular Consideration

In evaluating the claims for higher ratings, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities are inadequate. A comparison between the level of 
severity and symptomatology of the Veteran's lupus, rhupus, 
rheumatoid arthritis, and osteopenia, with the established 
criteria found in the rating schedule for those disabilities, as 
well as for the related residual disabilities, shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, as discussed above.  Likewise, the 
symptoms and disability levels resulting from the Veteran's 
sinusitis and rhinitis have been adequately accounted for in the 
applicable rating criteria as discussed above.

The Board further observes that, even if the available schedular 
evaluations for the disabilities on appeal are inadequate (which 
they manifestly are not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran has 
required frequent hospitalizations for her rheumatoid arthritis.  
Although the Veteran has reported difficulty in performing her 
prior work as a nurse, and difficulties with her current work, 
the record also shows that her symptoms resulting from her 
service-connected disabilities have been accommodated by 
switching to a new profession, and by various allowances made by 
her current employer including being able to work at home, being 
able to work flexible hours, and using a device on her computer 
to reduce the amount of typing she must do.  Thus, while there 
clearly has been interference with the Veteran's employment 
caused by her service-connected disabilities, the Board finds 
that such interference has not arisen to the level of marked 
interference with employment above and beyond that which is 
already contemplated in the Rating Schedule.  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.

e. Propriety of Combining Evaluations under 38 C.F.R. § 4.25

In a March 2006 letter, the Veteran's representative contended 
that the Veteran was disagreeing with the combined rating table 
that VA had used, arguing that 38 C.F.R. § 4.25 is inconsistent 
with the mandate of 38 U.S.C.A. § 1155.

38 U.S.C.A. § 1155 provides that the Secretary shall adopt and 
apply a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries in 
civil occupations. The schedule shall be constructed so as to 
provide ten grades of disability and no more, upon which payments 
of compensation shall be based, namely, 10 percent, 20 percent, 
30 percent, 40 percent, 50 percent, 60 percent, 70 percent, 80 
percent, 90 percent, and total, 100 percent.  The Secretary shall 
from time to time readjust this schedule of ratings in accordance 
with experience.  However, in no event shall such a readjustment 
in the rating schedule cause a Veteran's disability rating in 
effect on the effective date of the readjustment to be reduced 
unless an improvement in the veteran's disability is shown to 
have occurred.

38 C.F.R. § 4.25, includes a Combined Ratings Table, with 
accompanying instructions, for determining a combined rating for 
multiple disabilities.  In brief, to arrive at a final rating, 
percentage ratings for multiple disabilities are not added.  
Rather, using the Combined Ratings Table, the disabilities are 
arranged in order of their percentage severity, and then they are 
entered in the table, until a final combined number is obtained, 
which is then rounded to the nearest number divisible by 10 
(combined values ending in 5 are rounded up).

When a partial disability results from disease or injury of both 
arms, or of both legs, the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 percent of 
this value will be added (i.e., not combined) before proceeding 
with further combinations, or converting to degree of disability.  
The bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and the 
rating for such disabilities including the bilateral factor in 
this section will be treated as one disability for the purpose of 
arranging in order of severity and for all further combinations.  
The use of the terms arms and legs is not intended to distinguish 
between the arm, forearm and hand, or the thigh, leg, and foot, 
but relates to the upper extremities and lower extremities as a 
whole.  The correct procedure when applying the bilateral factor 
to disabilities affecting both upper extremities and both lower 
extremities is to combine the ratings of the disabilities 
affecting the four extremities in the order of their individual 
severity and apply the bilateral factor by adding, not combining, 
10 percent of the combined value thus attained.  38 C.F.R. 
§ 4.26.

The Board notes that there are two separate groups of combined 
ratings in this matter - the first involving the combined rating 
resulting from the combining of the separate ratings assigned for 
the chronic residuals and manifestations of the Veteran's 
service-connected lupus, rhupus, rheumatoid arthritis, and 
osteopenia (which does not include sinusitis or rhinitis) and the 
second involving the combining of all of the Veteran's service-
connected disabilities (which would include sinusitis and 
rhinitis).  Herein, the Board has focused on and considered the 
combined rating resulting from the combining of the separate 
ratings assigned for the chronic residuals and manifestations of 
the Veteran's service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia (which does not include sinusitis or 
rhinitis).  It is unclear as to which combined rating the Veteran 
is arguing against; therefore, in order to be responsive to the 
Veteran's contentions in March 2006, the Board will considered 
both sets of combined ratings.

In that regard, applying the Combined Ratings Table and bilateral 
factor to the separate ratings assigned for the chronic residuals 
and manifestations of the Veteran's service-connected lupus, 
rhupus, rheumatoid arthritis, and osteopenia (and not including 
sinusitis or rhinitis), results in a combined 40 percent rating, 
effective from February 28, 1994; a combined 50 percent rating, 
effective from March 26, 1997; a combined 60 percent rating, 
effective from July 27, 2001; a combined 70 percent rating, 
effective from June 27, 2002; and a combined 80 percent rating, 
effective from July 31, 2008.  See 38 C.F.R. §§ 4.25, 4.26.  

Likewise, applying the Combined Ratings Table and bilateral 
factor to the ratings assigned for all of the Veteran's service-
connected disabilities results in a combined 40 percent rating, 
effective from February 28, 1994; a combined 60 percent rating, 
effective from March 26, 1997; a combined 70 percent rating, 
effective from June 27, 2002; and a combined 80 percent rating, 
effective from July 31, 2008.  See 38 C.F.R. §§ 4.25, 4.26.  

As noted above, the Veteran has argued that the combined rating 
table used by VA is inconsistent with the mandate of 38 U.S.C.A. 
§ 1155.  The Board finds no merit to this argument.  In that 
regard, the Board notes that 38 U.S.C.A. § 1155 essentially sets 
out the purpose of the schedule of ratings, which is to rate 
reductions in earning capacity from specific injuries or 
combination of injuries.  The provisions in 38 C.F.R. § 4.25 
simply provide for a manner in which to consider the efficiency 
of an individual with multiple disabling conditions.  Moreover, 
the Board is bound in its decisions by the regulations of VA.  
38 U.S.C.A. § 7104(c).  Clearly, the rules for combined ratings 
are set forth in the regulation on combined ratings (38 C.F.R. § 
4.25) and the Board must follow such rules in combining the 
Veteran's various service-connected disability ratings.  Thus, as 
a matter of law, this contention by the Veteran must be denied.


ORDER

A higher initial rating for rheumatoid arthritis, right hand, 
evaluated as 10 percent disabling, effective from February 28, 
1994, is denied.

A higher initial rating for rheumatoid arthritis, left hand, 
evaluated as 10 percent disabling, effective from February 28, 
1994, is denied.

A higher initial rating for rheumatoid arthritis, right foot, 
evaluated as 10 percent disabling, effective from February 28, 
1994 to July 30, 2008, is denied.

A higher rating for rheumatoid arthritis, right foot, evaluated 
as 20 percent disabling, effective from July 31, 2008, is denied.

A higher initial rating for rheumatoid arthritis, left foot 
evaluated as 10 percent disabling, effective from February 28, 
1994 to July 30, 2008, is denied.

A higher rating for rheumatoid arthritis, left foot evaluated as 
20 percent disabling, effective from July 31, 2008, is denied.

A higher initial rating for rheumatoid arthritis, right wrist, 
evaluated as 10 percent disabling, effective from March 26, 1997 
to August 6, 2006, is denied.

A higher rating for rheumatoid arthritis, right wrist, evaluated 
as 20 percent disabling, effective from August 7, 2006, is 
denied.

A higher initial rating for rheumatoid arthritis, left wrist 
evaluated as 10 percent disabling, effective from March 26, 1997, 
is denied.

A higher initial rating for anemia, evaluated as 10 percent 
disabling, is denied.

A higher initial rating for gastritis, evaluated as 10 percent 
disabling, is denied.

A higher initial rating for reflux disease evaluated as 10 
percent disabling, is denied.

A higher initial rating for sinusitis, evaluated as 10 percent 
disabling, is denied.

An initial compensable rating for rhinitis is denied.

The Veteran's claim that it was improper to combine her service-
connected disability ratings under the provisions of 38 C.F.R. § 
4.25 is denied.


REMAND

The Veteran contends that she has a cataract of the right eye as 
a result of her service-connected rheumatoid arthritis.  
Specifically, she has contended that her right eye cataract is a 
manifestation of the aggressive treatment/medication she has 
received for her rheumatoid arthritis.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2009).  A claimant is also entitled to 
service connection on a secondary basis when it is shown that a 
service-connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Turning to the record, the Board notes that on a private 
treatment record dated in June 2002, the Veteran underwent an eye 
examination and the diagnoses included trace right posterior 
subcapsular cataract.  On a VA eye examination in December 2005, 
it was noted that the Veteran had a history of cataracts, and the 
assessment included good vision, correctable myopia, and no 
evidence of ocular pathology at this time.  Although the 
Veteran's most recent eye examination showed no evidence of 
ocular pathology, the Board recognizes that the Court has held 
that the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the overall 
evidence of record fails to support a diagnosis of the claimed 
disability, that holding is inapplicable.  In this case, it 
appears that her trace right posterior subcapsular cataract is no 
longer visible, as the most recent diagnosis showed no ocular 
pathology.  The Board therefore finds that she has arguably 
satisfied the requirement for a current disability because of the 
diagnosis of trace right posterior subcapsular cataract.  

What is missing from the record is competent medical evidence 
showing that the Veteran's diagnosis of trace right posterior 
subcapsular cataract may be causally related to a service-
connected disability, on either a causation or aggravation basis.  
38 C.F.R. §§ 3.303, 3.310.  As delineated in 38 C.F.R. § 
3.159(c)(4), a VA examination to address the question of etiology 
as related to service is required when the Veteran presents a 
claim for service connection in which there was a pertinent 
event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board acknowledges that the Veteran has had medical training 
as a nurse.  This background must also be taken into account when 
evaluating her own medical nexus opinion.  See Goss v. Brown, 9 
Vet. App. 109, 114-15 (1996); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.).  Despite the foregoing, the Board 
also observes that the Veteran's background does not reflect she 
is an expert in diagnosing and determining the etiology of the 
disability (cataract) which is the focus of this appeal.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997).  Without assessing 
the probative value of the Veteran's opinion at this point, 
pursuant to McLendon, and considering the Veteran's contentions 
in this regard, a VA examination is necessary on the issue of 
whether she may have a right eye cataract related to her service-
connected lupus, rhupus, rheumatoid arthritis, and osteopenia.  

Regarding the Veteran's claim seeking TDIU, that matter is 
inextricably intertwined with the appeal seeking service 
connection; hence, consideration of that matter must be deferred 
pending resolution of that claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be adjudicated 
together).  The Board also notes that the Veteran has contended 
that although she is employed full time, she still should receive 
a TDIU rating as the work she currently does is protected as 
sheltered employment.  

Marginal employment is not considered to be substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a).  Failure to consider the particular 
circumstances under which the veteran has maintained employment 
in determining the appropriate disability evaluation is 
remandable error.  Bowling v. Principi, 15 Vet. App. 1, 12 
(2001).

Thus, on remand, the RO should specifically address the Veteran's 
contention that she should be entitled to a TDIU rating, although 
she works full time, based on her claim that the work she 
currently does is protected as sheltered employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether she has a 
right eye cataract that may be related to her 
service-connected lupus, rhupus, rheumatoid 
arthritis, and osteopenia.  The claims file, 
including a complete copy of this remand, 
must be made available to the examiner for 
review of the Veteran's pertinent medical and 
other history.  Following the examination and 
a review of the claims file, the examiner 
must opine whether it is at least as likely 
as not (i.e., at least a 50 percent degree of 
probability) that any diagnosed right eye 
cataract is caused by or aggravated by her 
lupus, rhupus, rheumatoid arthritis, and 
osteopenia and residuals thereof.  A complete 
rationale for any opinion offered must be 
provided.

a.  Note: As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

b.  Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability, and does 
not include an increase in the disorder which 
is due to the natural progress of the 
condition.

c.  If the examiner cannot answer the above 
question without resorting to mere 
speculation, the examiner should state why 
this is so.

2.  Thereafter, readjudicate the issues of 
service connection for a right eye cataract 
and entitlement to a TDIU rating.  With 
regard to the claim for a TDIU rating, the RO 
should specifically address the Veteran's 
claim that she works in a sheltered workshop.  
If any determination remains unfavorable to 
the Veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claim for 
benefits.  She and her representative should 
also be given an opportunity to respond to 
the SSOC.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


